DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
The deformable chamber comprising “a self-inflation mechanism” as set forth in claim 14.
The “biasing member” as set forth in claim 15.
The “plurality of grousers” as set forth in claim 21.
Each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p).  Note the following informalities:
The part labeled by reference character 1 in the embodiment shown in Fig. 4 is distinct from the part labeled by this same reference character in at least the embodiment shown in Fig. 1.
The parts labeled by reference characters 1 and 15 in the embodiment shown in Fig. 5 is distinct from the part labeled by this same reference character in at least the embodiment shown in Fig. 1.
The parts labeled by reference characters 1, 6, 7, 8 and 15 in the embodiment shown in Fig. 6 is distinct from the part labeled by this same reference character in at least the embodiment shown in Fig. 1.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
2.	Claims 2-24 are objected to because of the following informalities:  The preamble “A wheel assembly” in each of dependent claims 2-24 should be replaced with -- The wheel assembly -- for clarity because independent claim 1 previously sets forth “A wheel assembly”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3, 5, 6, 10-14 and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drury et al. (US 2015/0021873 A1; hereinafter “Drury”).
	Drury discloses a wheel assembly 204 comprising: a wheel (comprised of 220, 246 and unlabeled hub), the wheel having a hub (unlabeled annular structure radially between outer axle 212 and rim 246 through which wheel portion aperture 244 extends as shown in Figs. 3 and 4) and a rim 246 concentrically mounted to the hub (Figs. 3 and 4); a plurality of deformable chambers 222 disposed outwardly of the rim (Fig. 3), each chamber extending about a discreet portion of the wheel and containing a transition substance 240 (Figs. 3 and 4; paragraph [0021]); and an actuator (“air pump” described in paragraph [0020] used to inflate or deflate deformable chamber 222) configured to transform the transition substance within each chamber (paragraph [0020]) between: a fluid state (state in which bladder 222 is inflated as described in paragraphs [0019-0020]) in which the deformable chamber can deform (i.e., capable of deforming) into a conformal state as the wheel encounters an obstacle during use (evident from paragraphs [0019-0020], Figs. 3 and 4); and, a rigid state (state in which bladder 222 is deflated and suction is applied “to facilitate segments 214 gripping and/or optimizing contact with terrain 216” as described in paragraph [0019]) in which the transition substance is rigidified to maintain the deformable chamber in said conformal state to provide increased purchase on said obstacle (evident from paragraphs [0019-0020], Figs. 3 and 4), comprising four deformable chambers (Fig. 3), wherein the actuator is configured to selectively operate the transition substance within each deformable chamber independently of the transition substance within any other deformable chamber (paragraphs [0019] and [0022]), wherein the wheel further comprises a compressible layer (embodiment in which wheel portion 220 is a “pneumatic vehicle tire” as described in paragraph [0018]) disposed between the deformable chamber and the rim (paragraph [0018]; Fig. 3), wherein the compressible layer comprises a pneumatic bladder (paragraph [0018]; Fig. 3), wherein the transition substance comprises jamming particles (granules 240 as described in paragraph [0021]) and an interstitial gas (“air” from air pump described in paragraph [0020]), wherein the actuator is configured to evacuate the interstitial gas from the deformable chamber to transform the transition substance from the fluid state to the rigid state (paragraph [0019]), wherein the actuator is configured to move gas into the deformable chamber to transform the transition substance from the rigid state to the fluid state after said obstacle has been overcome (paragraph [0019]), wherein the actuator comprises a pump (paragraph [0020]), wherein the deformable chamber comprises a self-inflation mechanism (hoses 230 described in paragraph [0020] used to inflate or deflate deformable chamber 222), wherein the deformable chamber is attached to the wheel (paragraphs [0018-0019]; Figs. 3 and 4), wherein the deformable chamber comprises a flexible wall defining a closed tube 222 (paragraph [0019]), wherein the wheel is a drive wheel (evident from Fig. 1 and paragraphs [0014-0015]) configured to (i.e., capable of being) be coupled to a drive motor (evident from Fig. 1 and paragraphs [0014-0015]), and a vehicle 100 comprising at least one wheel assembly (Fig. 1).  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Drury in view of MacPherson (US 8,678,054 B2).
	Drury fails to disclose its wheel further comprising a plurality of supporting fins extending radially between adjacent deformable chambers.  
	MacPherson, however, teaches a wheel assembly wherein the wheel (“rim” described in line 61 of col. 3 through line 12 of col. 4) can include a plurality of supporting fins (friction plates 70) extending radially between adjacent tire segments to facilitate the assembly thereof by improving the coupling between the tire segments and wheel (Fig. 4; line 61 of col. 3 through line 12 of col. 4).
	From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel assembly of Drury so that its wheel includes a plurality of supporting fins extending radially between adjacent deformable chambers to provide predictable results for facilitating the assembly of the wheel assembly by ensuring the deformable chambers are coupled to the wheel at desired positions.
8.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Drury in view of Gross et al. (WO 2012/153170 A1; previously cited by Applicant; hereinafter “Gross”).
	Although Drury further discloses its actuator being configured to transform the transition substance between the fluid state and the rigid state “to conform to terrain 216” (paragraphs [0019-0020] and its vehicle 100 including a computing device that “optimizes movement of vehicle 100 over terrain 104” (paragraph [0015]) in response to implicit signals received by the communication interface of the computing device (paragraph [0016]), Drury fails to expressly disclose the use of the claimed sensors.
	Gross, however, teaches a wheel assembly that includes a sensor (described in the 4th paragraph on page 3 and in the first paragraph of page 12) arranged to detect deformation of the deformable chambers (note the sensor can “sense a change in a measured variable indicative of a parameter related to the support member stressing” as described in the first paragraph of page 12; note support member 35 positioned within the deformable chamber in the embodiment of Figs. 2A and 2B, and support member 150 positioned within the deformable chambers in the embodiment of Figs. 5A and 5B) and/or arranged to detect the presence of an obstacle (note the sensor can “sense a change in a measured variable indicative of a parameter related to…parameter related to an upcoming stressing of the support member” as described in the first paragraph of page 12).
	From this teaching, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel assembly of Drury so that its wheel assembly includes the claimed sensor to detect deformation of the deformable chambers and/or to detect the presence of an obstacle to provide predictable results for helping ensure that the movement of the vehicle is optimized by allowing the optimization of the state of the deformable chambers of the wheel assembly for the terrain. 
	
9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Drury in view of Weise (US 2004/0112495 A1).
	Drury fails to expressly disclose its self-inflation mechanism comprises a biasing member.
	Weise, however, teaches a wheel assembly that includes a self-inflation mechanism (Abstract) that comprises a biasing member (mechanical springs of each of the valves of the self-inflation mechanism as shown in the drawings).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel assembly of Drury so that its wheel assembly includes a self-inflation mechanism that includes a valve with a biasing member, such as taught by Weise, to ensure that the deformable chambers are able to be continuously inflated or deflated to a desired level of pressure during use of the wheel.

10.	Claims 16, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Drury in view of Song et al. (KR 20110061959 A; previously cited by Applicant; hereinafter “Song”).
	Regarding claims 16 and 17, Drury fails to disclose the transition substance comprising a magnetorheological fluid and the actuator being an electromagnet that is configured to alter the viscosity of the magnetorheological fluid.  Instead, as noted above, Drury discloses the actuator being a pump that is configured to transform a transition substance comprising jamming particles and interstitial gas in the deformable chambers.
	Song, however, teaches a wheel assembly in which an actuator in the form of electromagnets (magnetic coil layers 2a and 2b) are utilized to alter the viscosity of a magnetorheological fluid 3 in a deformable tire chamber (the described “magnetorheological fluid protection tube” in which the fluid is disposed) to adjust the rigidity and stiffness of the tire during use (Figs. 1-3; See the “Brief Description of the Drawings” section).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel assembly of Drury by substituting its pump actuator and transition substance arrangement for an electromagnet actuator and magnetorheological fluid transition substance arrangement, such as taught by Song, as a well-known alternative arrangement that would provide predictable results for allowing the continual adjustment of the state of rigidity of the deformable chambers to optimize performance of the wheel assembly.
	Regarding claims 20 and 21, Drury fails to expressly disclose its wheel assembly comprising a tread disposed outwardly of the deformable chamber to contact the ground during use of the wheel assembly, wherein the tread comprises a plurality of grousers.
	Song, however, teaches a wheel assembly that includes a tread 1 disposed outwardly of the deformable chamber (the described “magnetorheological fluid protection tube” in which the fluid is disposed) to contact the ground during use of the wheel assembly, wherein the tread comprises a plurality of grousers (considered to be the ribs positioned between each respective pair of grooves shown in Fig. 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel assembly of Drury by including a tread having a plurality of grousers disposed outwardly of the deformable chamber to contact the ground during use of the wheel assembly, such as taught by Song, to provide predictable results for protecting the deformable chambers from potential damage and wear while also enhancing the traction profile of the wheel assembly during use.

11.	Claims 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Drury in view of Kim et al. (KR 20120015647 A; hereinafter “Kim”).
	Regarding claims 16, 18 and 19, Drury fails to disclose the transition substance comprising an electrorheological fluid or electrorheological elastomer, and the actuator being configured to generate an electric field and/or magnetic field.  Instead, as noted above, Drury discloses the actuator being a pump that is configured to transform a transition substance comprising jamming particles and interstitial gas in the deformable chambers.
	Kim, however, teaches a wheel assembly in which the deformable chamber (“tube” described in the Abstract of the English language machine translation) includes a transition substance that comprise either an electrorheological fluid (lines 38-40 of page 2 of the English language machine translation) or electrorheological elastomer 2, and the actuator is configured to generate an electric field to adjust the rigidity and stiffness of the tire during use (note the last 8 lines on page 2 through line 5 on page 3 of the English language machine translation; Figs. 3, 4(A) and 4(B)).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheel assembly of Drury by substituting its pump actuator and transition substance arrangement for a transition substance arrangement in the form of an electrorheological fluid or electrorheological elastomer where the actuator is configured to generate an electric field, such as taught by Kim, as a well-known alternative arrangement that would provide predictable results for allowing the continual adjustment of the state of rigidity of the deformable chambers to optimize performance of the wheel assembly.

12.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Drury in view of Ogura (JP 2008018206 A; previously cited by Applicant).
	Drury fails to expressly disclose the vehicle using its at least one wheel assembly being a wheelchair.
	Ogura, however, teaches a wheelchair that includes at least one wheel assembly that is used for stair climbing (Abstract; Fig. 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the at least one wheel assembly of Drury on a vehicle in the form of a wheelchair, such as taught by Ogura, so as to allow the wheelchair to more easily and effectively traverse uneven or unstable terrain.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617